Exhibit 99.1 SIGMA DESIGNS, INC. REPORTS FIRST QUARTER FISCAL YEAR 2 Fremont, CA — June 6, 201 6 — Sigma Designs, Inc. ® (NASDAQ: SIGM), a leading provider of intelligent system-on-chip (SoC) solutions for Connected Smart TV platforms and Internet of Things (IoT) Devices, today reported financial results for its first quarter of fiscal year 2017, which ended April 30, 2016. Financial Results Net revenue for the first quarter of fiscal 2017 was $53.8 million, up $2.3 million, or 4.5%, from $51.5 million reported in the previous quarter, and down $2.1 million, or 3.8%, from $55.9 million reported in the same period in fiscal 2016. GAAP gross margin in the first quarter of fiscal 2017 was 44.6%. This compares with a GAAP gross margin of 47.6% in the previous quarter, and a GAAP gross margin of 52.5% for the same period in fiscal 2016. Non-GAAP gross margin in the first quarter of fiscal 2017 was 46.6%. This compares with a non-GAAP gross margin of 49.6% in the previous quarter, and a non-GAAP gross margin of 53.8% for the same period in fiscal 2016. The fluctuation in gross margin is primarily due to the revenue mix being more heavily weighted to the Connected Smart TV Platforms. GAAP operating expenses in the first quarter of fiscal 2017 were $30.0 million, compared with GAAP operating expenses of $29.7 million in the previous quarter, and GAAP operating expenses of $27.9 million for the same period in fiscal 2016. Non-GAAP operating expenses in the first quarter of fiscal 2017 were $27.5 million, compared with non-GAAP operating expenses of $27.4 million in the previous quarter, and non-GAAP operating expenses of $25.4 million for the same period in fiscal 2016. GAAP operating loss in the first quarter of fiscal 2017 was ($6.0) million, compared with a GAAP operating loss of ($5.2) million in the previous quarter, and GAAP operating income of $1.4 million for the same period in fiscal 2016. Non-GAAP operating loss in the first quarter of fiscal 2017 was ($2.5) million, compared with a non-GAAP operating loss of ($1.9) million in the previous quarter, and non-GAAP operating income of $4.3 million for the same period in fiscal 2016. GAAP net loss for the first quarter of fiscal 2017 was ($8.1) million, or ($0.22) per share. This compares with a GAAP net loss of ($6.2) million, or ($0.17) per share in the previous quarter, and a GAAP net loss of ($0.4) million, or ($0.01) per share, for the same period in fiscal 2016. Non-GAAP net loss for the first quarter of fiscal 2017 was ($4.2) million, or ($0.12) per share. This compares with non-GAAP net income of $0.9 million, or $0.02 per diluted share, in the previous quarter, and non-GAAP net income of $3.2 million, or $0.09 per diluted share, for the same period in fiscal 2016. The reconciliation between the GAAP and non-GAAP financial results for all referenced periods is provided in a table immediately following the GAAP financial tables below. Management Comment “I am pleased with the revenue growth we achieved in the first quarter which was consistent with the guidance we provided last quarter. Our Connected Smart TV Platforms business grew nearly 10% over last quarter and we are confident that its underlying strength will continue to fuel our revenue growth this year,” said Thinh Tran, President and CEO of Sigma Designs, Inc. “We are executing on strategies designed to build long-term momentum for each of these businesses and continue to see evidence of this success in our partnerships, design wins, and technology achievements. We are confident the overall revenue trends for our businesses are positive and will drive us back to profitability.” Investor Conference Call The conference call relating to Sigma’s first quarter fiscal 2017 financial results will take place following this announcement at 5:00 p.m. Eastern Time/2:00 p.m. Pacific Time today, June 6, 2017. Investors will have an opportunity to listen live to the conference call via the internet through www.sigmadesigns.com/IR. To listen to the live call, please go to the website at least 10 minutes prior to the commencement of the call to register, download and install any necessary audio software. For those who are unable to listen to the live broadcast, a replay will be available shortly after the call via the Internet through www.sigmadesigns.com/IR. The audio replay will be available for one week after the call. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles (“GAAP”), Sigma reports non-GAAP net income (loss), as Sigma believes that evaluating its ongoing operating results may be difficult if limited to reviewing only GAAP financial measures.Accordingly, non-GAAP financial measures exclude amortization of acquired intangibles, stock-based compensation, one-time legal fee expenses, settlement expenses, net gain on sale of and impairment of privately-held investments, restructuring charges, impairment of purchased IP, mask sets and design tools used in production, the reversal of previously accrued rebates and the one-time gain from the gain on sale of development project. The tax amounts included in Sigma’s non-GAAP results approximate its operating cash tax expense, similar to the liability reported on Sigma’s tax returns. In the GAAP to non-GAAP reconciliation at the end of this press release, we have disclosed the impact of these income tax adjustments in our calculation of our non-GAAP financial results. Legislative and regulatory requirements encourage the use of and emphasis on GAAP financial metrics and require companies to explain why non-GAAP financial metrics are relevant to management and investors. Sigma believes that its non-GAAP measures provide useful information to management and investors regarding financial and business trends relating to its financial condition and results of operations. Sigma also believes the non-GAAP measures provide useful supplemental information for investors to evaluate its operating results in the same manner as the research analysts that follow Sigma, all of whom present non-GAAP projections in their published reports. As such, the non-GAAP measures provided by Sigma facilitate a more direct comparison of its performance with the financial projections published by the analysts as well as its competitors, many of whom report financial results on a non-GAAP basis. The economic substance behind its decision to use such non-GAAP measures is that such measures approximate its controllable operating performance more closely than the most directly comparable GAAP financial measures. For example, Sigma’s management has no control over certain variables that have a major influence in the determination of stock-based compensation such as the volatility of its stock price and changing interest rates. Sigma believes that all of these excluded expenses may not accurately reflect the underlying performance of its continuing operations for the period in which they are incurred, even though some of these excluded items may be incurred and reflected in Sigma’s GAAP financial results in the foreseeable future. Sigma believes that the inclusion of these non-GAAP financial measures provides consistency and comparability with past reports and provides a better understanding of the overall performance of the business and its ability to perform in subsequent periods. Non-GAAP financial measures are not a substitute for financial information prepared in accordance with GAAP. Non-GAAP financial measures should not be considered in isolation, but should be considered together with the most directly comparable GAAP financial measures and the reconciliation of the non-GAAP financial measures to the most directly comparable GAPP financials measures. The Company presents such non-GAAP financial measures to provide investors with an additional tool to evaluate our operating results in a manner that focuses on what management believes to be its core, ongoing business operations. Investors should note that the non-GAAP financial measures used by the Company may not be the same non-GAAP financial measures, and may not be calculated in the same manner, as those of other companies. Investors should, therefore, exercise caution when comparing non-GAAP financial measures used by us to similarly titled non-GAAP financial measures of other companies. Sigma intends to calculate the various non-GAAP financial measures in future periods consistent with how they were calculated for the periods presented within this press release. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 31E of the Securities Exchange Act of 1934, including our confidence that the underlying strength of our Connected Smart TV Platforms business will continue to fuel our revenue growth this year, our belief that the overall revenue trend for our Connected Smart TV Platforms and our IoT Devices is positive and the ability of the strategies that we have in place to build long-term momentum for each of these businesses. The forward-looking statements in this press release involve risks and uncertainties. Actual results may differ materially from expectations discussed in these forward-looking statements due to a number of factors, including the risk that, upon completion of further closing and review procedures, the financial results for the first quarter fiscal year 2017 are different than the results set forth in this press release, our ability to recognize revenue from design wins, general economic conditions, the ability to recognize the anticipated savings from our restructuring efforts, the rate of growth of each of our business segments, the ramp in demand of our Connected Smart TV Platforms business, an increase of our television and telecommunication customers, our ability to deploy and achieve market acceptance for our products, unanticipated costs and risks related to the integration of Bretelon and further development of Bretelon technology and the risk that such products will not gain widespread acceptance, or will be rendered obsolete by product offerings of competitors or by alternative technologies, and other risks detailed from time to time in our filings with the Securities and Exchange Commission. In particular, see Sigma’s recent quarterly and annual reports filed with the Securities and Exchange Commission and available on the SEC website at www.sec.gov and on our website. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly release or otherwise disclose the result of any revision to these forward-looking statements that may be made as a result of events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Sigma Designs is a registered trademark of Sigma Designs, Inc. in the United States and other countries. About Sigma Designs, Inc. Sigma Designs, Inc. (NASDAQ: SIGM) designs and builds the essential semiconductor technologies that serve as the foundation for the world’s leading Connected Smart TV platforms and the IoT Devices. For more information about Sigma Designs, please visit www.sigmadesigns.com. Investor Relations Contacts : Jim Fanucchi Darrow Associates, Inc. (408) 404-5400 IR@sigmadesigns.com Elias Nader, CFO and Corporate Secretary Sigma Designs, Inc. IR@sigmadesigns.com SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (GAAP) (In thousands) April 30, January 30, Assets Current Assets: Cash and cash equivalents $ 56,328 $ 63,790 Short-term marketable securities Restricted cash Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Long-term marketable securities Software, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred tax assets Long-term investments, net of current portion Other non-current assets Total assets $ 210,968 $ 216,669 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ 23,552 $ 26,181 Accrued compensation and related benefits Accrued liabilities Total current liabilities Other long-term liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders' equity $ 210,968 $ 216,669 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (GAAP) (In thousands, except per share data) Three months ended April 30, 2016 January 30, 2016 May 2, 2015 Net revenue $ 53,775 $ 51,450 $ 55,912 Cost of revenue 29,774 26,949 26,564 Gross profit 24,001 24,501 29,348 Gross margin percent % % % Operating expenses: Research and development 19,155 19,030 16,313 Sales and marketing 5,723 5,937 5,811 General and administrative 5,138 4,771 5,772 Restructuring costs - - 9 Impairment of IP, mask sets and design tools - - 33 Total operating expenses 30,016 29,738 27,938 Income (loss) from operations ) ) 1,410 Interest and other income (expenses), net ) 132 671 Income (loss) before income taxes ) ) 2,081 Provision for income taxes 1,332 1,086 2,463 Net loss $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Shares used in computing net income (loss) per share: Basic 36,872 36,568 35,395 Diluted 36,872 36,568 35,395 SIGMA DESIGNS, INC. RECONCILIATION OF GAAP NET INCOME (LOSS) TO NON-GAAP NET INCOME (LOSS) (Unaudited) (In thousands, except per share data) Three months ended April 30, January 30, May 2, GAAP Net Revenue $ 53,775 $ 51,450 $ 55,912 Items reconciling GAAP Revenue to Non-GAAP: Reversal of rebate - - ) GAAP to Non-GAAP adjustments - - ) Non-GAAP Net Revenue $ 53,775 $ 51,450 $ 55,106 GAAP Cost of Revenue $ 29,774 $ 26,949 $ 26,564 Items reconciling GAAP Cost of Revenue to Non-GAAP: Stock based compensation expense ) ) ) Amortization of acquired intangibles ) ) ) GAAP to Non-GAAP adjustments ) ) ) Non-GAAP Cost of Revenue $ 28,721 $ 25,915 $ 25,466 GAAP Gross Profit $ 24,001 $ 24,501 $ 29,348 GAAP Gross Margin % Non-GAAP Gross Profit $ 25,054 $ 25,535 $ 29,640 Non-GAAP Gross Margin % GAAP Operating Expenses $ 30,016 $ 29,738 $ 27,938 Items reconciling GAAP Operating Expense to Non-GAAP: Stock based compensation expense ) ) ) Amortization of acquired intangibles ) ) ) Impairment of IP, mask sets and design tools - - ) One time legal fee expenses ) ) ) Restructuring costs - - (9 ) GAAP to Non-GAAP adjustments ) ) ) Non-GAAP Operating Expenses $ 27,518 $ 27,395 $ 25,355 GAAP Other Income (Expense) and Tax $ ) $ ) $ ) Items reconciling GAAP Other Income (Expense) and Tax to Non-GAAP: Impairment (gain on sale) of privately held instruments, net 300 251 ) Income tax adjustments - 3,463 1,182 GAAP to Non-GAAP adjustments 300 3,714 664 Non-GAAP Other Income (Expense) and Tax $ ) $ 2,760 $ ) Non-GAAP Net Income (Loss) $ ) $ 900 $ 3,157 Non-GAAP Net Income (Loss) per share: Basic $ ) $ 0.02 $ 0.09 Diluted $ ) $ 0.02 $ 0.09 Shares used in computing Non-GAAP net income (loss) per share: Basic 36,872 36,568 35,395 Diluted 36,872 36,995 36,291
